Citation Nr: 1712969	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of gunshot wound (GSW) to the right lateral chest wall, muscle group IV, subscapularis.

2.  Entitlement to an initial compensable evaluation for scar as a residual of GSW of right lateral chest wall.

3.  Entitlement to an effective date earlier than October 3, 2008 for the grant of a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The Veteran served on active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2015, the Board remanded above issues.  During remand status, the RO granted an effective date of October 3, 2008 for TDIU, the earliest date that the Veteran met the criteria for TDIU on a schedular basis.  Although an earlier effective date was granted, the matter remains in appeal status as there is no indication of record that the Veteran is satisfied with the newly assigned effective date.

It is noted that the Board has recharacterized the issue pertaining to residual scar associated with GSW to the chest to better reflect the disability to be evaluated and because the evidence of record clearly shows that the Veteran has only one scar located on the right lateral chest wall.  VA examiners in 2003 and 2015 reported that there is no right axilla or left anterior chest wall scar notwithstanding the findings on VA examination in 2010, which showed 2 smaller scars in close proximity of the right chest rather than one larger dimensioned scar.  See VA Exam (December 2003); VA Exam (August 2015).  See also VA Exam (August 2010).

The issues of entitlement to an initial evaluation in excess of 10 percent for residuals of GSW to the right lateral chest wall, muscle group IV, subscapularis, and entitlement to an effective date earlier than October 3, 2008 for the grant of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has one scar of the right lateral chest wall from a GSW injury that is not painful or unstable, and did not involve visible or palpable tissue loss; scar measures less than 6 square (sq.) inches or 77 sq. centimeters (cm.), and does not adversely affect function.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for scar, residual of GSW are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7800-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in June 2008, April 2009, and August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include Social Security Administration (SSA) records associated with his SSA disability claim.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Decision

The Veteran seeks an initial compensable evaluation for scar associated with GSW wound to the chest.  The record shows that the Veteran sustained GSWs to the chest during a carjacking in the 1990s during service.  The Veteran is not a combat veteran.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The schedular criteria for evaluating scars are set out at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.

Analysis

The Veteran's scar of the right chest wall is evaluated as noncompensably disabling under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for scar of the right lateral chest.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7, 4.118, Diagnostic Codes 7800-7805.

Report of VA examination dated in December 2003 reflects that the Veteran was shot by 2 bullets in the right lateral inferior chest wall along with mid-axillary line, but not the right axilla and not the left anterior chest wall.  The bullets were described as close to each other with no exit-they stayed in the right anterior chest wall.  The wounds were cleaned, sutured, and healed well.  The residual scar was described as a linear flat scar that measured 4.5 cm in length and 0.3 cm in width, with less than 0.1 elevation.  At this exam, the Veteran denied pain, itching, and sensory changes of the scar.  Objectively, there was no tenderness, keloid formation, or limitation of function.  There was "very minor" disfigurement.  Likewise, report of VA examination dated in August 2010 reflects no pain, tenderness, or adherence; and scars did not measure 77 sq. cm or greater.

Report of VA examination dated in August 2015 reflects the presence of a scar as a residual of GSW to the right lateral chest wall-no other scar was shown to include of the left anterior chest form a chest thoracotomy tube or GSW.  It was noted that the Veteran confirmed that the tube was placed on the right side and exam showed "no evident scar from tube."  The Veteran denied painful scar.  Objectively, there was no frequent loss of covering of skin over the scar.  The scar was not both painful and unstable.  The scar was linear and measured 4 cm, and there was no limitation of function associated with scar.

The evidence shows that the Veteran does not have a painful or unstable scar; there is no visible or palpable tissue loss; the scar measures less than 77 square cm; and there is no functional limitation associated with scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  As such, the criteria for increase are not more nearly met.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than assigned.

Accordingly, the claim for increase is denied.  Also, there is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, Gilbert, supra. at 53 (1990).

Lastly, the Board finds that referral for extraschedular consideration is not warranted.  Referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms typically associated with scar are fully contemplated by the applicable rating.  All of the symptoms of the disability are contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating is therefore not warranted in this case.  38 C.F.R. § 3.321(b)(1).

Also, as the Veteran has been granted TDIU, a discussion of an extraschedular rating based on the collective impact of multiple disabilities is not warranted in this case.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).


ORDER

An initial compensable evaluation for scar right lateral chest wall is denied.


REMAND

The Veteran seeks an initial evaluation in excess of 10 percent for residuals of GSW to the to the right lateral chest wall, muscle group IV, subscapularis.  The Board granted in January 2015 a 40 percent evaluation for residuals of GSW to the right lateral chest wall, muscle group III, pectoralis major.  At that time, the Board remanded the claims for increase for residuals of GSW to muscle group IV and the claim for an earlier effective date of the award of TDIU.

It is noted that the Veteran is separately rated for GSW residuals affecting muscle group III (pectoralis major) with muscle atrophy, weakness, paresthesias, and loss of sensation of the 4th/5th digits; right shoulder disability; right ulnar neuropathy; and right shoulder limitation of motion.  See Rating Decision/Codesheet (April 2012) and Remand BVA (January 2015).  These evaluations are not on appeal at this time and, therefore, are not considered in this appeal.


Evaluation of Muscle Group IV Injury

The Veteran is service-connected for muscle disabilities of muscle groups III and IV.  In January 2015, the Board remanded the appeal for a VA examination to distinguish those symptoms attributable to muscle group IV for rating purposes.

A VA Muscle Injury Disability Benefits Questionnaire dated August 2015 is associated with the claims file.  The examination report is inadequate because it addresses both muscle groups III and IV and does not clearly distinguish those abnormal findings attributable to muscle group IV for rating purposes.  In this regard, the Board observes that the examination report provides only one diagnosis, which involves muscle group III.  Although the report includes clinical findings that address the cardinal signs and symptoms of muscle disability for muscle groups III and IV, it does not make any distinction between the muscle groups when indicating that there is some loss of muscle substance and atrophy of muscle groups not in the track of the missile.  Also, the section of the report addressing muscle strength testing shows findings for shoulder abduction (muscle group III) but does not reflect findings specific to muscle group IV-which includes abduction, outward rotation and inward rotation of the arm.

In view of the above, the Board finds that remand for a new VA examination is necessary.

Effective Date for Award of TDIU

To ensure due process of law, the Board finds that remand is necessary for issuance of a Supplemental Statement of the Case (SSOC) on the matter of entitlement to an effective date earlier than October 3, 2008 for the grant of TDIU.  38 C.F.R. § 19.37.  Although the RO granted an effective date of October 3, 2008 for TDIU-the earliest date that the Veteran met the criteria for TDIU on a schedular basis, there is no indication of record that the Veteran is satisfied with the newly assigned effective date.  Therefore, the matter remains in appeal status.


Accordingly, the case is REMANDED for the following action:  

1.  The AOJ should furnish the Veteran and his attorney a Supplemental Statement of the Case (SSOC) on the matter of entitlement to an effective date earlier than October 3, 2008 for the grant of TDIU.

2.  The Veteran should be scheduled for a VA examination to determine the severity of the residuals of the GSW to right lateral chest muscle group IV using the most recent Disability Benefits Questionnaire (DBQ).  The claims file should be reviewed and the review noted in the report.

The examiner should indicate based on a review of the Veteran's STRs and other records in the claims file whether his GSWs caused shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intramuscular binding and scarring.  It is noted that the February 1994 hospitalization records include a chest x-ray revealing fractures of the lateral aspects of the right second through fifth ribs, "presumably secondary to the gunshot wounds."

For muscle group IV only, the examiner should further answer the following questions:

(A)  Are there ragged depressed and adherent scars indicating wide damage to muscle groups in missile track?
(B)  Does palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area?
(C)  Do muscles swell and harden abnormally in contraction?
(D)  Do tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function?

For muscle group IV only-to assess whether there are signs of "severe muscle disability," the examiner should answer each of the following questions:

(A)  Is there x ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile?
(B)  Is there adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle?
(C)  Is there diminished muscle excitability to pulsed electrical current in electrodiagnostic tests?
(D)  Is there visible or measurable atrophy?
(E)  Is there adaptive contraction of an opposing group of muscles?
(F)  Is there atrophy of muscle groups not in the track of the missile particularly of the trapezius and serratus in wounds of the shoulder girdle? 
(G)  Is there induration or atrophy of an entire muscle following simple piercing by a projectile?

All appropriate tests and studies should be conducted to answer the questions.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


